748 N.W.2d 843 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Olden Jermaine MEDLEY, Defendant-Appellant.
Docket No. 135957. COA No. 272069.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the application for leave to appeal the January 10, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to consider whether felon in possession can be the underlying felony for a felony-firearm conviction and whether double jeopardy is implicated for the reasons stated in her concurring opinion in People v. Calloway, 469 Mich. 448, 457, 671 N.W.2d 733 (2003).